DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1 and 11 are independent.


Information Disclosure Statement
As required by MPEP 609 (c), the Applicants' submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(l) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement.


Response to Arguments
The rejections of the Non-Final office action mailed 12/17/2021 have been overcome by the applicant's arguments and the Examiner's amendment (see below). The previous rejections have been withdrawn. 



EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Berger (Reg. No. 52,616) on July 15, 2022.
The application has been amended as follows: 
1. (Currently Amended) A method for characterizing a subterranean formation comprising: 
a) simulating a poroelastic pressure response of known fracture geometry utilizing a geomechanical model to generate a simulated poroelastic pressure response; 
b) repeating a) to compile a database of simulated poroelastic pressure responses; 
c) measuring a poroelastic pressure response of the subterranean formation during a hydraulic fracturing operation to generate a measured poroelastic pressure response; 
d) identifying from the measured poroelastic pressure response a closest simulated poroelastic pressure response in the library of simulated poroelastic pressure responses; and 
e) estimating a geometrical parameter of a fracture or fractures in the subterranean formation based on the closest simulated poroelastic pressure response.

11. (Currently Amended) A method for characterizing a subterranean formation comprising: 
a) compiling a database of simulated poroelastic pressure responses of stimulated fractures, wherein the library is stored in a non-transitory computer storage medium; 
b) obtaining a poroelastic pressure response of the subterranean formation during a hydraulic fracturing operation to generate a measured poroelastic pressure response; 
c) using a computer-processor to query the database of simulated poroelastic pressure responses to identify a closest simulated poroelastic pressure response based on the measured poroelastic pressure reponse; and 
d) estimating a geometrical parameter of a fracture or fractures in the subterranean formation based on the closest simulated poroelastic pressure response.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Dean US 20100076738 Al discloses a method where a geomechancial model is used to provide fracture predictions which considers poroelastic effects [0067-0078] but fails to teach using the model with the pressure response to determine a physical feature of the fracture.
Roussel US 2015/0176394 discloses using monitoring and measurement to determine the poroelastic pressure response resulting from increased fluid pressure in a squeezing effect. This enables monitoring evolution of formation stresses throughout the lifetime of a field during hydraulic fracturing. Measuring and identifying favorable stress regimes can help maximize efficiency of multi-stage fracture treatments in shale. 
Searles US 20100004906 Al also discloses using a model which considers poroelastic formation response to predict fracture geometry but fails to disclose creating a library of simulated poroelastic formation responses under a variety of conditions to match to a current measurement.
Taylor US 20140083681 also relates pressure and elastic formation response to fracture parameters [0005] but also fails to do so by measuring poroelastic pressure at a location. Taylor also models based on microseismic spectra.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including: “A method for characterizing a subterranean formation comprising: c) measuring a poroelastic pressure response (which is being interpreted as meaning that the pressure response is caused by the volumetric expansion/contraction of formation pore spaces which forces fluid into/out of the pore spaces causing a pressure response) of the subterranean formation during a hydraulic fracturing operation to generate a measured poroelastic pressure response; d) identifying a closest simulated poroelastic pressure response in the library of simulated poroelastic pressure response; and e) estimating a geometrical parameter of a fracture or fractures in the subterranean formation based on the closest simulated poroelastic pressure response” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148